17-3916-cv
AiNET Corp. v. Xerox State & Local Sols., Inc.


                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT


                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 11th day of October, two thousand eighteen.

PRESENT:           JOSÉ A. CABRANES,
                   BARRINGTON D. PARKER,
                                Circuit Judges,
                   KIYO A. MATSUMOTO,
                                District Judge.*



AINET CORPORATION,

                            Plaintiff-Appellant,                   17-3916-cv

                            v.

XEROX STATE & LOCAL SOLUTIONS, INC.,

                            Defendant-Appellee.




    *
    Judge Kiyo A. Matsumoto, of the United States District Court for the Eastern District of New
York, sitting by designation.
                                                   1
FOR PLAINTIFF-APPELLANT:                                    John T. Morin, Offit Kurman, New York,
                                                            NY.

FOR DEFENDANT-APPELLEE:                                     Edward K. Lenci, Hinshaw & Culbertson
                                                            LLP, New York, NY.

        Appeal from a November 6, 2017 order of the United States District Court for the Southern
District of New York (P. Kevin Castel, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

         Plaintiff-Appellant AiNET Corporation (“AiNET”) appeals the order of the District Court
denying its motion for reconsideration of the findings of fact and conclusions of law entered by the
District Court following a two-day bench trial. We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.

         “It is well settled that an appeal from an order denying a [motion for reconsideration] brings
up for review only the denial of the motion and not the merits of the underlying judgment for errors
that could have been asserted on direct appeal.” Lora v. O’Heaney, 602 F.3d 106, 111 (2d Cir. 2010)
(citation, alteration, and internal quotation marks omitted). A district court’s denial of a motion for
reconsideration is reviewed for abuse of discretion. Trikona Advisers Ltd. v. Chugh, 846 F.3d 22, 29 (2d
Cir. 2017). After reviewing the record, we find no abuse of discretion, much less error, in the denial
of AiNET’s motion for reconsideration, and affirm the District Court’s order for substantially the
same reasons as those given by the District Court.

                                          CONCLUSION

       We have reviewed all of the arguments raised by Plaintiff-Appellant on appeal and find them
to be without merit. The November 6, 2017 order of the District Court is AFFIRMED.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   2